DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered. 

Response to Amendment
3.	Applicant’s amendment filed on 01/28/2021, has been entered and carefully considered.  Claims 25, 32-34, 39-41, 43 and 46 are amended,  claims 1-24, 27-30, 35-0038 have been canceled, and claims 48-51 are added.  Claims 25-26, 31-34, 39-51 are currently pending.

Response to Arguments
4	Applicant’s arguments, filed on 01/28/2021, pages 8-11, regarding claim 25 that Chun914 does not describe “a request by the HE STA for an access point to use dual 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	Claims 39-43 and 50-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 39 has been amended with “a request from the second HE STA to the HE STA to use dual carrier modulation (DCM) in communication between the HE STA and the second HE STA, or a request to the HE STA, by the second HE STA to assign a particular resource unit for use in the communication between the HE STA and the second HE STA, and communicate over a network with the second HE STA based on the decoded request.” The specification including drawings, does not describe a request from a HE STA to another HE STA to use dual carrier modulation (DCM) in communication between HE STAs. The specification [0020-0026] describes “a station may recommend or request an access point to utilize DCM for transmissions between 
As a result, the examiner finds the recited “a request from the second HE STA to the HE STA to use dual carrier modulation (DCM) in communication between the HE STA and the second HE STA, or a request to the HE STA, by the second HE STA to assign a particular resource unit for use in the communication between the HE STA and the second HE STA, and communicate over a network with the second HE STA based on the decoded request.” to be new matter.
Claims 40-43 and 50-51 are also rejected for depending from a rejected base claim.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


8.	Claims 25-26, 31, 32, 34, 44-49, are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad Reza Hedayat (US Pat. Pub. No. US 2016/0323426) hereinafter Hedayat, in view of Kim et al., (US Pat. Pub. No. US 2019/0246312) hereinafter Kim.
Regarding Claim 25, Hedayat teaches an apparatus of a high efficiency (HE) station (STA) (HE STA) comprising memory; and processing circuitry coupled to the memory ([Para. 0072] Fig. 2 shows a wireless device 200 may be any of the first, second, third, and fourth wireless devices (or stations), STA1 to STA4 in Fig., including 
Hedayat does not explicitly disclose a HE-PPDU to include a High Throughput (HT) Control field indicate a format of the HT Control field of the HE-PPDU includes an aggregated control subfield in bits 2-31 of the HT Control field, the format indicated by setting a bit zero (0) of the HT control field to a value of one (1) to indicate Very High Throughput (VHT) and setting a bit one (1) of the HT control field to a value of one (1) to indicate HE. 
Kim teaches a HE-PPDU to include a High Throughput (HT) Control field ([Para. 0014-0015] HE PPDU including HT control field of the MAC header may correspond to an HE Variant A-control) indicate a format of the HT Control field of the HE-PPDU includes an aggregated control subfield in bits 2-31 of the HT Control field, the format indicated by setting a bit zero (0) of the HT control field to a value of one (1) to indicate Very High Throughput (VHT) and setting a bit one (1) of the HT control field to a value of one (1) to indicate HE ([Para. 0007, 0121-0124] a STA including a transmitter to transmit the A-control field through an HT control field includes an aggregated control subfields. The HT control field may be configured in a format as shown in Table 1, which includes bits from 0 to 31. Where the bit 0 of the HT control field setting to a value of VHT (1) indicating Very High Throughput (VHT) variant, and bit 1 of the HT control field setting to a value of HE (1) indicating HE variant, which includes aggregated control subfield in Bits 2-31 of PPDU).  

Regarding Claim 26, the combination of Hedayat and Kim, Hedayat further teaches wherein the aggregated control subfield consists of a finite number of bits ([Para. 0279, 0283-0285] Figs. 19 shows the aggregated control field 1918 includes 4 octets (a finite number of bits)).
Regarding Claim 31, Hedayat does not disclose wherein the processing circuitry is further configured to set a plurality of bits of the aggregated control subfield to signal a UL power headroom indication.
Kim teaches wherein the processing circuitry is further configured to set a plurality of bits of the aggregated control subfield to signal a UL power headroom indication ([Para. 0015, 0130, 0146] A-control field is 30 bits includes uplink power headroom. Table 2 shows the control subfield of the A-Control subfield include UL power headroom information 8 bits as shown in Fig. 17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Hedayat and Kim to improve UL power headroom and reliability of a wireless transmission.
Regarding Claim 32, the combination of Hedayat and Kim,  Hedayat further teaches wherein the processing circuitry is further configured to encode the aggregated control subfield of the HT Control field to signal a resource unit the HE STA requests ([Para. 0082-0083] Fig. 3A, the TX processing unit 324 includes an encoder 300 to 
Hedayat does not disclose the resource unit the access point not assign for use in communication between the HE STA and the access point.
Kim further teaches the resource unit the access point not assign for use in communication between the HE STA and the access point. ([Para. 0131-0132] Fig. 13 shows an RU Allocation subfield indicates a resource unit (RU) allocated for transmission of the HE trigger-based PPDU response. An AP may sets the A-Control subfield with a UL MU Disable subfield indicates the number of spatial streams (resource unit) is temporarily suspended for UL MU operation (i.e., not assign for use in communication).

Regarding Claim 34, the claim is interpreted and rejected for the same reason as set forth in claim 25.
Regarding Claim 44, the combination of Hedayat and Kim, Hedayat further teaches wherein the aggregated control subfield is encoded to signal the request to use dual carrier modulation (DCM) ([Para. 0082-0083] Fig. 3A, the TX processing unit 324 includes an encoder 300 to encode the frame. [Para. 0288-0289, 0295] the HEC field includes HEC-CQIC subfield that indicates the DCM values that helps the AP to schedule a subsequent UL MU frame that the STA is going to participated in. The STA may indicate different values for DCM to the AP using a HE Control field such as HEC-CQCI).
Regarding Claim 45, the combination of Hedayat and Kim, Hedayat further teaches wherein the aggregated control subfield is encoded to signal the particular resource unit requested by the HE STA ([Para. 0082-0083] Fig. 3A, the TX processing unit 324 includes an encoder 300 to encode the frame. [Para. 0288-0289, 0294-0295] the HEC field includes HEC-CQIC subfield that includes MCS, DCM recommended for a specific RU with the RU index indicate a specific RU requested by the STA. The STA may indicate different values of DCM for a RU in a subsequent UL MU transmission). [Para. 0253, 0288] Fig. 17, the HT Control (HTC) field includes aggregated HT control subfield with HE control field including RU index indicate a specific RU is used for the 
Regarding Claim 46, Hedayat does not disclose wherein the aggregated control subfield is encoded to signal the indication that the HE STA is using a minimum transmit power for a current modulation and coding scheme (MCS).
Kim teaches wherein the aggregated control subfield is encoded to signal the indication that the HE STA is using the minimum transmit power for the current modulation and coding scheme (MCS). [Para. 0131-0133, 0143] Figs. 15 and 17  shows the control subfield for HE link adaptation which HE-MCS subfield indicating a recommended MCS index value (e.g., the MCS subfield indicates value from MCS0 to MCS3) for a range of MCS level, and when the UL Power Headroom subfield is set to one, the STA reaches the minimum transmission power for the current MCS).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Hedayat and Kim to combine the teaching of aggregated control information to improve the QoS of a WLAN.
Regarding Claim 47, the combination of Hedayat and Kim, Hedayat further teaches further configured to encode the HT control field to include a dual carrier modulation field, the dual carrier modulation field indicating whether DCM is used for feedback MCS. ([Para. 0082-0083, 0127, 0263, 0288-0299] Fig. 3A, STA includes the TX processing unit 324 includes an encoder 300 to encode the UL MU frame including HT control field of the frame [0017] using the recommended value of DCM indicated by the AP. [Para. 0288] using the recommended DCM carries information for MCS feedback are reported for).
Regarding Claim 48, the claim is interpreted and rejected for the same reason as set forth in claim 44.
Regarding Claim 49, the claim is interpreted and rejected for the same reason as set forth in claim 45.


9.	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Hedayat in view of Kim as applied to claim 25 above, and further in view of Maarten Menzo Wentink (US Pat. Pub. No. US 2016/0353485) hereinafter Wentink.
Regarding Claim 33, the combination of Hedayat and Kim, Hedayat teaches request the particular resource unit in the aggregated control subfield based on the determined levels of interference ([Para. 0020, 0031-0032, 0288] the first wireless device using the HT Control field of the frame including channel quality information (CQI) per one or more resource units of a wireless channel for (requesting) a preferred number of spatial streams that based on the reported interference (i.e., resource unit 
The combination of Hedayat and Kim does not disclose determine levels of interference present on a plurality of resource units.
Wentink teaches determine levels of interference present on a plurality of resource units ([Para. 0026, 0117-0118] describe a HE STA or HE device may refer to a wireless device capable of operating according to protocols defined by the IEEE 802.11ax standards. The wireless device may determine interference levels on the wireless medium (resource unit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of aggregated control information from Hedayat and Kim, and the teaching of determining interference level for resource scheduling from Wentink to reduce transmission latencies associated with the interference.

10.	Claims 39-40, 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Hedayat, in view of Chun et al., (US Pat. Pub. No. US 2017/0070914) hereinafter Chun.
Regarding Claim 39, Hedayat teaches An apparatus of a high efficiency (HE) station (STA) (HE STA) comprising memory; and processing circuitry coupled to the memory ([Para. 0072] Fig. 2 shows a wireless device 200 may be any of the first, 
and communicate over a network with the second HE STA based on the decoded request ([Para. 0028, 0034] the first wireless device communicate over a wireless network with the second wireless device based on decoding the frame including determining by the first wireless device using a CQI field of the frame or using a HT control field of the frame).
Hedayat does not disclose the AP may be an STA that the communication between the HE STA and the second HE STA.
 Chun [Para. 0101] describes in IEEE 802.11. An AP may be referred as an STA include an AP STA and a non-AP STA, unless the functionality of the STA is not individually different from that of an AP. In this case, the communication is performed between an STA and an AP may be interpreted as being a STA communicate to another STA including non-AP STA. In the example of FIG. 1, shows communication in 802.11 system between the STA 1~STA 6, including non-AP STAs and AP STAs).

Title: FEEDBACK PARAMETERS REQUIRED BY LINK ADAPTATION
Regarding Claim 40, the combination of Hedayat and Chun, Hedayat further teaches wherein the processing circuity is configured to: encode a message using dual carrier modulation (DCM) in response to the decoded request to use DCM ([Para. 0082, 0127, 0263, 0289, 0292-0299] Fig. 3A, STA includes the TX processing unit 324 includes an encoder 300 to encode the UL MU frame indicates a recommended value of DCM to the AP (requested DCM). When the STA receives a subsequent trigger frame with the recommended DCM. The STA will use the DCM in the upcoming UL MU frame [0292]. [Para. 0263]  the STA receives a frame (with matching receive address) and processes and decodes the frame); and configure the HE STA to transmit the message ([Para. 0262, 0244] the STA performs UL MU transmission in 1622 according to the resource allocation indicated in the triggering frame).

Regarding Claim 50, the combination of Hedayat and Chun, Hedayat further teaches wherein the aggregated control subfield is decoded to identify the request to use dual carrier modulation (DCM) ([Para. 0094-0095, 0132, 0263] Fig. 3B, the RX signal processing unit 326 includes an decoder 310 to decode the HE-PPDU frame. [Para. 0176, 0292]  a first wireless device decoding the frame using a High Throughput (HT) Control field of the frame that includes trigger frame indicating the DCM a station should use in the upcoming UL MU frame).
Regarding Claim 51, the combination of Hedayat and Chun, Hedayat further teaches wherein the aggregated control subfield is decoded to identify the particular resource unit requested by the HE STA. ([Para. 0094-0095, 0132, 0263] Fig. 3B, the RX signal processing unit 326 includes an decoder 310 to decode the HE-PPDU frame. [Para. 0294-0296] When an AP allocates a Resource Unit (RU) for the first time to a station, the AP chooses one or more of an MCS, NSS, Coding and DCM for the resource unit, and then the STA may indicate different values for the resource unit to the AP. The AP may use the one or more of MCS, NSS, Coding, and DCM recommended values in a subsequent trigger frame. [Para. 0252, 0257, 0265] the Trigger frame include the preferred values for the specified sub-bands (resource unit) requested by the station as shown in Fig. 10).

11.	Claims 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Hedayat, in view of Chun as applied to claim 39 above, and further in view of Kim.
Regarding Claim 41, the combination of Hedayat and Chun, Hedayat further teaches wherein the processing circuitry is configured to: decode the aggregated control subfield included in the HT control field ([Para. 0094-0095, 0126, 0132, 0172-0173] Fig. 3B, the RX signal processing unit 326 includes an decoder 310 to decode the SIG-A, and SIG-B fields of the HE-PPDU frame. [Para. 0028, 0260]  a first wireless device decoding the frame using a High Throughput (HT) Control field of the frame).
The combination of Hedayat and Chun does not disclose the aggregated control subfield included in the HT control field to identify an uplink power headroom indication 
Kim teaches the aggregated control subfield included in the HT control field to identify an uplink power headroom indication or a minimum transmission power indication; ([Para. 0130, 0143] the control subfield includes control information. Fig. 17 shows the control information includes uplink (UL) power headroom subfield, minimum transmission power frag); determine a target received signal strength (RSSI) or target modulation and coding scheme (MCS) based on the power headroom indication or the minimum transmission power indication (Para. 0131] determines the UL Target RSSI based on the RSSI subfield indicated by the AP. [Para. 0143, 0147] The STA determines the minimum transmission power for the current MCS based on the UL Power Headroom subfield is set to one of 0 to 31 dB. When the UL Power Headroom subfield is set to one the STA reaches the minimum transmission power for the current MCS); and configure the HE STA to transmit a network message indicating the target RSSI or the target MCS. ([Para. 0131, 0143] STA transmits a HE trigger-based PPDU including UL MCS subfield indicates an MCS from MCS0 to MCS3 (i.e., target MCS) used by a reception STA for the HE trigger-based PPDU).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Hedayat, Chun and Kim to combine the teaching of aggregated control information to improve the QoS of a WLAN.
Regarding Claim 42, The combination of Hedayat and Chun does not disclose determine whether the STA is using a minimum transmit power for a current modulation and coding scheme, and determine an adjustment to the target received signal strength (RSSI) and an adjustment to the target modulation and coding scheme based on whether the HT control field was transmitted using the minimum transmit power.
Kim teaches determine whether the STA is using a minimum transmit power for a current modulation and coding scheme ([Para. 0131, 0143] the STA determines it is using minimum transmission power for the current MCS based on the UL power headroom subfield when the subfield is set to one), and determine an adjustment to the target received signal strength (RSSI) (Para. 0131] Fig. 13 shows the a control subfield including a UL Target RSSI subfield for determining the target reception power for a STA responding when transmitting a HE trigger-based PPDU, i.e., an average RSSI for all AP antennas in dBm); and an adjustment to the target modulation and coding scheme based on whether the HT control field was transmitted using the minimum transmit power ([Para. 0131, 0133, 0143] the target UL MCS subfield indicates an MCS from MCS0 to MCS3 (i.e., minimum MCS to maximum MCS) used by a reception STA for the HE trigger-based PPDU. STA uses the minimum transmission power of the current MCS when the UL Power Headroom subfield is set to one).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Hedayat, Chun and Kim to combine the teaching of aggregated control information to improve the QoS of a WLAN.
Regarding Claim 43, the combination of Hedayat, Chun and Kim, Hedayat further teaches wherein the processing circuitry is further configured to: decode the aggregated control subfield included in the high throughput (HT) Control field ([Para. 0094-0095, 0126, 0132, 0172-0173] Fig. 3B, the RX signal processing unit 326 includes an decoder 310 to decode the SIG-A, and SIG-B fields of the HE-PPDU frame. [Para. 0028, 0260]  a method may be implemented by a first wireless device receiving a frame from a second wireless device operating in the wireless network, and decoding the frame using a High Throughput (HT) Control field of the frame).  Chun [Para. 0101] describes in IEEE 802.11. An AP may be referred as an STA include an AP STA and a non-AP STA, unless the functionality of the STA is not individually different from that of an AP. In this case, the communication is performed between an STA and an AP may be interpreted as being a STA communicate to another STA including non-AP STA . In the example of FIG. 1, shows communication in 802.11 system between the STA 1~STA 6, including non-AP STAs and AP STAs).
The combination of Hedayat and Chun does not disclose to determine whether the HT control field was transmitted by a second STA using a minimum transmit power for a current modulation and coding scheme, and determine a received signal strength indication for the second STA; determine a second received signal strength indication for a third STA; and schedule a transmission of the second STA to be concurrent with a transmission of the third STA in response to the second STA indicating it is using the minimum transmit power and the first and second received signal strength indications being within a predetermined range of each other. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Hedayat, Chun and Kim to combine the teaching of aggregated control information to improve the QoS of a WLAN.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170373808, Park et al. discloses Method for multi-user transmission and reception in wireless communication system and device for same.
US 20190124638, Lim et al. disclose Method for transmitting wireless frame including multiple signaling fields, and device therefor.
US 20190115999, Sundman et al. disclose Methods and Transceivers for Wireless Communication in a Packet based Communication Network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413